Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview/email with  Katharine Domitrovich on July 7,2022 as follows:

Claims 1-16 (Cancelled)
Claim 17.	(Currently Amended) A computer-implemented method comprising:
sending information regarding a most recent job associated with a recipient telephone number to a computing device of a customer service representative; 
causing initiation of a call back to a telephone associated with the recipient telephone number, to establish voice communications between the computing device of the customer service representative and the telephone;
automatically receiving a call event data packet comprising [[a]] the recipient telephone number and a call recording when it is verified that an order has been placed by a customer associated with the recipient telephone number or when a date that an ordered product will be delivered or an ordered service will be rendered is verified; 
querying a customer database based on the recipient telephone number to retrieve a customer identification; 
storing and associating the call recording with the customer identification; and
associating the stored call recording with [[a]] the most recent job associated with the customer identification.[[;]] 



Claim 24. (Currently Amended) The computer-implemented method of claim [[23]] 17, wherein the call event data packet indicates a status of the order.

Claims 1-16, 20, 23 and  25 (Cancelled).

REASONS FOR ALLOWANCE
This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, in addition to the agreed amendment, the substance of applicant's pre-appeal remarks filed June 14, 2022 point out the reason claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 13202.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949. The examiner can normally be reached Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 570-272-7530. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUNG-HOANG J NGUYEN/Primary Examiner, Art Unit 2651